                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                   Plaintiff,            )                8:19CR40
                                         )
      vs.                                )
                                         )
JACKSON WILLIAMS,                        )                ORDER
                                         )
                   Defendant.            )


       This matter is before the court on the Unopposed Motion to Continue Trial
[19]. Counsel needs additional time to conclude investigation and confer with
client. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [19] is granted, as
follows:

      1. The jury trial now set for May 6 2019, is continued to June 17, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
         of justice will be served by granting this continuance and outweigh the
         interests of the public and the defendant in a speedy trial. Any additional
         time arising as a result of the granting of this motion, that is, the time
         between today’s date and June 17, 2019, shall be deemed excludable
         time in any computation of time under the requirement of the Speedy
         Trial Act. Failure to grant a continuance would deny counsel the
         reasonable time necessary for effective preparation, taking into account
         the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: May 2, 2019.

                                      BY THE COURT:


                                      s/ Susan M. Bazis
                                      United States Magistrate Judge
